COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-15-00059-CV


SHANNON MCDANIEL                                                      APPELLANT

                                         V.

JUSTIN STATE BANK                                                       APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-006826-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      The trial court sustained the contest to appellant’s affidavit of indigency on

February 18, 2015, and appellant did not appeal this ruling. On February 26,

2015, we notified appellant in accordance with rule of appellate procedure

42.3(c) that we would dismiss this appeal unless the $195 filing fee was paid.



      1
      See Tex. R. App. P. 47.4.
See Tex. R. App. P. 42.3(c). Appellant has not paid the $195 filing fee. See Tex.

R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: March 26, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2